DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts considered on the record are Takagi Toshiaki et al. (JPHO9166365, See the attached translation dated 11/30/2020) and Snow et al. (US 20140130520). Toshiaki teaches a cryogenic cooling system, comprising: a cryostat (1) having an outer enclosure (2) and at least one thermal shield (3) disposed within the outer enclosure, the at least one thermal shield defining an inner region (8) (see fig. 1, 3; ¶ 0013), wherein a thermal insulation region (the region b/n 2 and 3) defined by and between the at least one thermal shield (3) and the outer enclosure [2] (See fig. 1, 3), a cryogenic cold head (1a) having: a first stage member at least partially disposed in the thermal insulation region (see figure 3 where it shows the first stage member disposed in the thermal insulation region and in contact with cooling plate/portion 21a/5a) and wherein the first stage member is configured to operate in a stationary state at a first cryogenic temperature (See fig. 1, 3; ¶ 0013, 0021-0022, 0046), and includes a thermally conductive link member (cooling plate/portion 21a/5a) that is thermally connected to the at least one thermal shield (see ¶ 0013); at least a second stage member at least partially disposed in the inner region (8) (see fig. 3 where it 
The prior arts, however, fails to anticipate or fairly render obvious of the independent claims specifically the limitation wherein “a thermal resistance of the provided at least portion of the heat transfer path at the second cryogenic temperature is larger than a thermal resistance of the provided at least portion of the heat transfer path at the first cryogenic temperature” as shown in claim 1 and 14, and the limitation wherein “a thermal resistance of the heat transfer path is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763